FILED
                             STATE OF WEST VIRGINIA                           November 8, 2021
                           SUPREME COURT OF APPEALS                            EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




In re A.U. Jr., A.U., J.F., and T.F.

No. 20-0563 (Kanawha County 19-JA-156, 19-JA-157, 19-JA-158, and 19-JA-337)



                              MEMORANDUM DECISION


        Petitioner Mother L.F., by counsel Elizabeth G. Kavitz, appeals the Circuit Court of
Kanawha County’s June 29, 2020, order terminating her parental rights to A.U. Jr., A.U., J.F.,
and T.F. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Patrick Morrisey and S.L. Evans, filed a response in support of the circuit court’s order.
The guardian ad litem, Matthew Smith, filed a response on the children’s behalf in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in terminating her
parental rights without first assuring her learning difficulties were accommodated during
reunification services.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In March of 2019, the DHHR filed a child abuse and neglect petition that detailed a
history of referrals and the current abuse and neglect of A.U. Jr., A.U., J.F. The DHHR first
alleged that petitioner had an “open case” since February of 2017, when it substantiated
allegations that petitioner failed to provide necessary supervision to the children. Additionally,
the DHHR alleged that petitioner was aware that then twelve-year-old A.U. was “acting out
sexually and inappropriately” toward nine-year-old A.U. Jr. and that she failed to seek services
for the children. Further, the DHHR alleged that in August of 2018, it received another referral

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                1
concerning petitioner’s abuse of controlled substances, failure to care for the children, and failure
to maintain an appropriate home for the children. Upon investigation, a DHHR worker observed
petitioner’s home to be in an unlivable condition. The DHHR alleged that petitioner admitted to
using Suboxone without a valid prescription, admitted that her boyfriend also used Suboxone
without a valid prescription, and admitted that the children were truant. The DHHR also alleged
that petitioner’s boyfriend had been arrested for domestic violence against petitioner. Finally, the
DHHR noted that petitioner was five months pregnant and that she admitted to inconsistent
prenatal care despite having a “high-risk” pregnancy. Petitioner waived her preliminary hearing.

       In May of 2019, following the birth of T.F., the DHHR filed an amended petition, naming
T.F. as an infant respondent in the proceedings. The DHHR alleged that, while petitioner was
pregnant with T.F., petitioner tested positive for amphetamines, methamphetamines, and
admitted to using heroin, Adderall, and Suboxone. The circuit court convened for an
adjudicatory hearing later that month, and petitioner stipulated to the allegations in the petition.
The circuit court accepted petitioner’s stipulation and adjudicated her as an abusing parent.
Thereafter, petitioner moved for a post-adjudicatory improvement period, which the circuit court
granted. The terms of petitioner’s improvement period required that she participate in random
drug screening, parenting and adult life skills classes, supervised visitation, a parental fitness
evaluation, and domestic violence counseling.

        Petitioner submitted to a parental fitness evaluation, and a report was completed and
submitted to the circuit court in June of 2019. The evaluator reported that petitioner’s
intelligence quotient test score was suggestive of a mild intellectual disability and her
neurocognitive screening score “fell in the ‘dementia’ range.” The evaluator suggested that,
while the disability did not preclude petitioner from achieving minimally adequate parenting, the
disability might make it more difficult for petitioner to meaningfully engage in services. The
evaluator rendered a “highly guarded” prognosis that petitioner could obtain minimally adequate
parenting in light of her chronic substance abuse and dependence, minimization of that use,
neglect of her children’s basic needs, her defensive responses during the evaluation, and her
intellectual limitations. The evaluator recommended many of the services the DHHR was already
providing petitioner. Notably, the evaluator did not recommend particular measures to
accommodate petitioner’s mild intellectual disability.

       The circuit court held review hearings in July of 2019 and October of 2019. At both
hearings, the DHHR announced that petitioner was substantially compliant with the terms of her
improvement period and requested that services continue.

        The circuit court held a third review hearing in December of 2019. The DHHR noted that
petitioner had difficulty controlling the children during visitation and was discussing
reunification with the children during visitation, which had upset A.U., who stated that she did
not want to live with petitioner in the future. Additionally, petitioner submitted to only one
random drug screen in the preceding two months. When questioned about her failure to comply
with random drug screening, petitioner testified that she had “been sleeping a lot.” Petitioner
asserted that she had been diagnosed with fibromyalgia and scoliosis, which caused her chronic
pain. When asked how this affected her ability to submit to drug screening, petitioner stated that
she had not been calling due to the pain. The circuit court ordered petitioner to provide

                                                 2
documents related to her diagnosis, and, in response to petitioner’s oral motion for an extension,
continued the proceedings for sixty days. There is no evidence in the record that documents
concerning petitioner’s alleged diagnoses were provided to the circuit court.

        The circuit court convened for a subsequent review hearing in February of 2020. The
DHHR noted that concerns continued to arise during petitioner’s supervised visitation with the
children. A DHHR worker testified that service providers “have to intervene very frequently for
different things” during visitation. The worker further explained that petitioner should have
progressed to unsupervised visitations, but the DHHR could not recommend progression based
on the issues present during the supervised visitations. The circuit court concluded that petitioner
had not substantially complied with her improvement period.

         In June of 2020, the circuit court held the final dispositional hearing. Petitioner’s
visitation supervisor testified that she observed petitioner struggling to “give all of her attention
to all of the children” during visitations and appeared to become overwhelmed when one of the
children would act out. The supervisor reported that “visits are usually chaotic. [A.U.] and [A.U.
Jr.] are loud and constantly fighting . . . . When the kids fight, [petitioner] seems to lose her
focus. She will try to discipline them, but the kids won’t listen[,] or she will get distracted.” The
supervisor noted that petitioner failed to secure T.K.’s car seat in the vehicle, such that it was not
anchored by any means, and that she also forgot to change the child’s diaper during the visit. The
supervisor testified that she did not believe that petitioner could care for the children without
assistance. The supervisor clarified that visitation became more difficult after T.K. was born.
Since T.K.’s birth, petitioner focused her attention on him and had difficulty responding to the
other three children.

         The DHHR’s case manager testified that the DHHR was seeking termination of
petitioner’s parental rights. The case manager stated that despite the DHHR’s provision of
services since March of 2019, petitioner could not adequately care for her children. She
explained that petitioner struggled with disciplining the children and that the visitation
supervisors would have to intervene with discipline and with general care for the children.
Petitioner also “struggled to . . . keep up with day-to-day functions,” such as keeping
appointments, and keeping essential items, such as her bus pass and identification cards. The
case manager testified that upon petitioner’s request, visitations with the older children and T.K.
were split. The parties agreed that prior to reunification, petitioner would need to demonstrate an
ability to care for all four children at once during visitations; however, when visitations with all
four children resumed early in 2020, petitioner exhibited the same issues and had made no
progress in that regard.

         Petitioner disagreed that she had difficulty managing the children during visitation. She
further testified that she had an appropriate home for the children. Petitioner stated that she
maintained employment and worked near full-time hours, which were expected to increase.
Finally, petitioner requested further opportunity to participate in services and to demonstrate her
ability to parent.

       Ultimately, the circuit court found that petitioner had been unable to show the
responsibility needed to be a parent, as evidenced by her failure to participate in drug screens for

                                                  3
multiple months during the proceedings, inability to mix formula for infant T.K., calling A.U. “a
liar during a supervised visitation,” purchasing the wrong size diapers for T.K., and failing to
buckle the infant’s car seat on multiple occasions. It decided that petitioner lacked the capacity
and ability to understand her deficiencies in parenting. The court further found that the DHHR
had exhausted all efforts to reunify petitioner with the children. Finally, the circuit court found
that there was no reasonable likelihood that the conditions of abuse and neglect could be
substantially corrected in the near future and that termination of petitioner’s parental rights was
necessary for the welfare of the children. Petitioner now appeals the circuit court’s June 29,
2020, order that terminates her parental rights to the children. 2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first considering whether the DHHR provided her reasonable accommodations in
accordance with the Americans with Disabilities Act. 3 Petitioner relies on her parental fitness
evaluation to prove that she had a “mild intellectual disability,” which required reasonable
accommodation from the DHHR. She asserts that West Virginia Code § 49-4-604(c)(5) requires
circuit courts to consider whether the DHHR provided reasonable accommodations when the
court finds that the parent is “presently unwilling or unable to provide adequately for the child’s
needs.” Petitioner correctly states the circuit court made no finding in this regard.


       2
         The fathers’ respective parental rights have been terminated below. According to the
parties, the siblings have been separated. The permanency plan for A.U. Jr. and T.K. is adoption
in their respective foster placements. The permanency plan for A.U. is legal guardianship with
her paternal grandmother. Finally, the permanency plan for J.F. is continuation in his current
placement.
       3
           See 42 U.S.C. § 12101.



                                                 4
         West Virginia Code § 49-4-604(c) provides a series of dispositional options that a circuit
court may impose and requires that the circuit court give “precedence to dispositions” in the
sequence that they are listed, with termination of parental rights considered the “most drastic”
dispositional alternative. See Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011).
Petitioner’s argument centers on the factors that the circuit court shall include in its order if it
first finds that a parent is “presently unwilling or unable to provide adequately for the child’s
needs.” See W. Va. Code § 49-4-604(c)(5). However, petitioner fails to recognize that the circuit
court did not make that finding in this case. Rather, the circuit court found that there was no
reasonable likelihood that petitioner could correct the conditions of abuse and neglect in the near
future and that termination of parental rights was in the children’s best interests, which is the
requisite finding to terminate a parent’s parental rights under West Virginia Code § 49-4-
604(c)(6). West Virginia Code § 49-4-604(c)(6) does not require the circuit court to include the
same findings as West Virginia Code § 49-4-604(c)(5), and, therefore, we find no error in the
circuit court’s omission of this finding.

        Further, we find that the circuit court’s finding that there was no reasonable likelihood
that the conditions of abuse and neglect could be substantially corrected in the near future is
supported by the record. West Virginia Code § 49-4-604(d)(3) provides that such conditions
exist when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the
       child[ren].

As presented above, the circuit court found that petitioner did not substantially comply with her
improvement period due, in part, to her failure to participate in random drug screening for a two-
month period. Moreover, the circuit court found that petitioner had been unable to show the
responsibility needed to be a parent, as evidenced by her failure to participate in drug screens for
multiple months during the proceedings, inability to mix formula for infant T.K., calling A.U. “a
liar during a supervised visitation,” purchasing the wrong size diapers for T.K., and failing to
buckle the infant’s car seat on multiple occasions. Despite instruction from service providers,
petitioner’s inadequacies continued unabated and threatened the health and welfare of the
children.

        The circuit court also found that petitioner lacked the capacity and ability to understand
the deficiencies in her parenting. This Court has held:

               “Where allegations of neglect are made against parents based on
       intellectual incapacity of such parent(s) and their consequent inability to
       adequately care for their children, termination of rights should occur only after the
       social services system makes a thorough effort to determine whether the parent(s)
       can adequately care for the children with intensive long-term assistance. In such

                                                 5
       case, however, the determination of whether the parents can function with such
       assistance should be made as soon as possible in order to maximize the
       child(ren)’s chances for a permanent placement.” Syllabus point 4, In re Billy Joe
       M., 206 W.Va. 1, 521 S.E.2d 173 (1999).

Syl. Pt. 4, In re Maranda T., 223 W. Va. 512, 678 S.E.2d 18 (2009). As we explained in
Maranda T., this holding does not require that the DHHR provide extensive long-term services.
Id. at 519, 678 S.E.2d at 25. Similar to this proceeding, we found in Maranda T. that fourteen
months of services, without benefit, was sufficient to determine whether a parent had the
capacity to learn the skills necessary to parent her children. Id. As stated above, petitioner was
provided services throughout the fifteen-month-long proceedings, which is a sufficient period of
time to determine whether she could adequately parent her children. Accordingly, we find no
error in the circuit court’s decision to terminate petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
June 29, 2020, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: November 8, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                6